Case 1:19-cv-00328-JLK Document 45-1 Filed 11/06/19 USDC Colorado Page 1 of 5




               EXHIBIT
                  1
Case 1:19-cv-00328-JLK Document 45-1 Filed 11/06/19 USDC Colorado Page 2 of 5



     Case 1:19-cv-00328-JLK Document 24-1 Filed 07/24/19 USDC Colorado Page 6 ot 6




                                  AFFIDAVIT OF SANTIAGO ABM).

     I, SANTIAGO ABREU, being duly sworn, states as follows:
            1.      I am over the age of eighteen (18) years.
            2.      I am a resident of the State of Florida and I live in Palm Beach County, Florida.
            3.      I have personal knowledge of all facts in this Affidavit.
            4.      My date of birth is               and my social security number is
           5.       I have numerous disabilities including


           6.       On July 14, 2015 I personally visited the Riverbend Market and Eatery located at
    60006 U.S. Highway 285, Bailey, Colorado 80470.
           7.       I experienced violations of the 2010 Americans With Disabilities Act at the
    Riverbend Market and Eatery and requested my lawyers file suit against them for such violations
    on my behalf.


                                 FUR.Laha AFFIANT SAYETH NOT.




    SANTIAGO ABREU


    STATE OF FLORIDA
    COUNTY OF PALM BEACH

    Sworn to and subscribed before me this 26-rle--- day of June 2019, by SANTIAGO ABREU.
    who has produced T-Ic4L.94-               •       ARA                     as identification.




                                                            1. .(                     "4.. -4 nil.
                                                                   % .t' "et.'t,,,.4'..0
                                                                 .9414.!l                             r c..ADLEf_
                                                                                              5 --'1''r  .'               it


                                                           I
                                                                .1
                                                                                                                r fo riet n
                                                               e;f• 03.41 b If r/ Public - !tate 2!
           My Commission Expires:                              \4"---
                                                                   *                       .;t G60 .12 516,27220Z /
                                                                        / P.7 CC°orI a1.11,1
                                                                                           s
                                                             3        Soceet thrzugh N.ticr.l1' art • —
                                                             .1-ncrar+r-P.P.armer-vr       - --e
                                                                                               - 1.-‘t-rr7s   ,-::;;--;
                                          EXHIBIT
                                            a    EXHIBIT
Case 1:19-cv-00328-JLK Document 45-1 Filed 11/06/19 USDC Colorado Page 3 of 5


   Case 1:16-cv-00432-MEH Document 50-1 Filed 02/03/17 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

         Civil Action No. 1:16-cv-00432-PAB-MEH

         SANTIAGO ABREU,

               Plaintiff,

         v.
         TAV1N FOODS, INC.,
         d/b/a RIVERBEND MARKET AND EATERY,

         Defendant.


               AFFIDAVIT IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

                                   AFFIDAVIT OF SANTIAGO ABREU

              I, SANTIAGO ABREU, being duly sworn, state as follows:

              1.     I am over the age of eighteen (18) years.

              2.     I am a resident of the State of Florida.

              3.     I have personal knowledge of each and every assertion made in this Affidavit.

              4.     I am the Plaintiff in the above captioned matter.

              5.     I have numerous disabilities including moderately severe multiple sclerosis and I

    am also paraparetic. My conditions cause sudden onsets of severe pain and require me to use a

    wheelchair and substantially limit my ability to engage in major life activities, such as walking,

   standing, performing manual tasks and working.

              6.     I have filed numerous lawsuits based on violations of the 2010 Americans With

   Disabilities Act ("ADA") both as a tester and in my individual capacity.

              7.     As a tester I do not get paid for my work nor do I seek statutory damages even ill

   may be entitled to them.
                                                                                      EXHIBIT
                                                       1                             "A"
Case 1:19-cv-00328-JLK Document 45-1 Filed 11/06/19 USDC Colorado Page 4 of 5


   Case 1:16-cv-00432-MEH Document 50-1 Piled 02/03/17 USDC Colorado Page 2 of 3




            8.      As a tester, it is my routine and practice to return to premises that have been court

    ordered or agreed (by settlement or otherwise) to bring said premises into compliance with the

    ADA to ensure same occurs.

            9.      On July 14, 2015 I personally visited the Riverbend Market and Eatery

    ("Restaurant") located at 60006 U.S. Highway 285, Bailey, Colorado 80470 ("Premises") and

    purchased an antipasti salad to eat.

            10.    When I arrived at the Premises I utilized the parking lot and encountered barriers

    to access that exist in violation of the ADA.

           11.     While at the Restaurant I personally utilized the restroom and encountered

    barriers to access that exist in violation of the ADA.

           12.     The barriers to access that I encountered in the restroom and parking lot at the

    Premises caused me to feel discriminated against as a result of being denied equal access to and

    use of the services at the Restaurant.

           13.     The barriers to access at the Premises exist in violation of the ADA and prevent

    me from having equal access to and enjoyment of the goods and services at the Premises.

           14.     I remain aware of the fact that I was discriminated against while at the Premises

   as a result of being denied equal access and enjoyments of the goods and services.

           15.     I will return to the Restaurant to dine again when Defendant eliminates the

   barriers to access that exist at the Restaurant in the violation of the ADA.

           16.     In addition, in accordance with my policy as a tester, I will return to the Premises

   to ensure that Defendant's discriminatory conduct has been eliminated and that Defendant's

   Premises are compliant with the ADA. However, until Defendant agrees to bring the Premises




                                                     2
Case 1:19-cv-00328-JLK Document 45-1 Filed 11/06/19 USDC Colorado Page 5 of 5


    Case 1:16-cv-00432-MEH Document 50-1 Filed 02/03/17 USDC Colorado Page 3 of 3




              into oompliame or isCnut ordered to do so, I will not subject myself to tulditionnl

              discritnimtion by Dclearn.




                RTITER A FFIANT SAYETH NOT.




            SANTIAGO AB .


            srATF. OF
            COUNTY OF

            Swum to aad subset:bed before ne this _ thy fJanuary. 2017, by SANTIAGO ABREU. fk is
            personally kno.vn o!me or has produced n                            te!. identification.
                                                    c`        :t
                          fr■
                 -    -
                 Signnturc ofWorar-1 Pohl:el
                 Sate of
                 1v1y CornmWon Expires.:                         ./Mi.S.H3t1
                                                       t A       Ic:Tr::st-ce;Fsa.mt
                                                                        Vir!
                                                        Nk5;:fiff      111•14f.it•uvrata.k.nr.3
